Citation Nr: 1759824	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-00 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 2003 to January 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the case was subsequently returned to the VA RO in Waco, Texas.

In connection with this appeal, the Veteran testified before the undersigned Veterans Law Judge at the RO in August 2017.  A transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

The Veteran has a current back disability, diagnosed as degenerative disc disease (DDD) of the lumbosacral spine, which is etiologically related to his active service.  


CONCLUSION OF LAW

The Veteran's back disability was incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a low back disability as a result of his active service.  Specifically, the Veteran asserts that while in service, he sustained a fall wherein he landed directly on his back and was treated for a traumatic brain injury (TBI) and that his back pain has persisted ever since.  Alternatively, the Veteran asserts that he was frequently required to lift and stack boxes of ammunition weighing approximately 120 pounds each. 

The Veteran's service treatment records (STRs) include many notations of consistent treatment for back pain beginning in approximately 2005.  Specifically, in May 2007, the Veteran had imaging conducted of his back which revealed narrowness and the beginning of degenerative changes.  Later, in January 2008, the Veteran complained of back pain persisting for several months prior.  Another X-ray was conducted, which revealed mild disc space narrowing.  In November 2008, the Veteran responded positively on his separation examination to recurrent back pain, and specifically indicated exacerbation occurred after performing certain tasks like lifting and stacking.  

Post-service medical evidence clearly illustrated a continuous problem, and the Veteran filed for service connection for his low back disability less than one year after his separation from active service.  Just a few months following his release from active service, the Veteran sought out medical treatment for his back.  Medical evidence since that time has confirmed ongoing treatment for the Veteran's low back disability, with consistent statements by the Veteran of worsening pain.  

In February 2016, the Veteran was afforded a VA examination.  The examiner indicated date of onset as 2005, and noted the Veteran's assertions that his low back began appearing gradually in service with exacerbations being attributed to heavy lifting.  The examiner diagnosed the Veteran with DDD, and noted that the Veteran's disability was progressively worsening.  The examiner opined that the Veteran's disability was less likely than not caused or aggravated by his active service.  The examiner rationalized only that there was insufficient evidence to support the Veteran's claim.  No further rationale was provided.  

The Board finds that the February 2016 VA medical opinion of record to be inadequate.  Primarily, the examiner's opinion provides no acceptable rationale.  The examiner stated only that there was insufficient evidence to support the Veteran's claim, but did not provide any reason as to why that was so.  Additionally, the examiner seemingly did not consider the Veteran's lay assertions regarding his duties during active service, and did not properly address the Veteran's many instances of back pain during active service when forming an opinion.  For those reasons, the VA medical opinion of record is inadequate, and as such, cannot serve as the basis of a denial of entitlement to service connection.  

At his August 2017 hearing before the Board, the Veteran indicated that he did not have any back pain prior to service.  The Veteran testified once again that his back pain began after his fall in service, but that mostly, it was exacerbated by his duties in service to include lifting and stacking heavy boxes of ammunition daily.  The Veteran stated, and the record corroborates, that he sought treatment for his back frequently while in active service and that he has continued to seek regular treatment for such since that time.  

The Board notes that for certain chronic diseases, set forth in 38 C.F.R. § 3.309 (a), such as arthritis, continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, lay evidence can be sufficient and competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board acknowledges that DDD specifically is not listed under 38 C.F.R. § 3.309 (a) as a chronic disability.  However, arthritis is in fact listed and DDD is also a degenerative process similar in nature and can be considered a chronic disability for purposes of presumptive service connection.

In this case, the Veteran is competent to identify back pain and report that his symptoms began in service and have continued since that time.  The Board finds that the Veteran's testimony with respect to his injuries and symptoms while in service to be consistent and credible.  While he is not competent to establish a diagnosis of back disability, as that requires medical imaging and medical expertise, his statements of continuity of symptoms are sufficient to establish a link between his current diagnosis of lumbar spine DDD and his in-service injury.  Furthermore, the Board has found the medical opinion of record to be inadequate.  

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for a back disability is warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a back disability is granted. 




____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


